 In the Matter of NATIONALDISTILLERSPRODUCTSCORPORATION 1andDISTILLERYRECTIFYING&WINEWORKERS INTERNATIONAL UNION OFAMERICA,LOCAL 15, A.F. orL.2Case No. 13-C4038.-Decided October 20, 1947Mr. Gustaf B. Erickson,for the Board.MMIr.Morris A. Edelmacn,byMr. Samuel B. Wasserman,of NewYork City, andMr. Fred E. Gerber,of Peoria, Ill., for the respondent.Mr. Robert H. Snider,of Peoria, Ill., for the TininuiDECISIONANDORDEROn November 15, 1946, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,counsel for the Board filed exceptions to the Intermediate Report, anda supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the respondent, National Distillers Products Corporation,Peoria, Illinois, be, and it hereby is, dismissed.The correctname of the respondent is as shown above2The coi rectname of the Union is as shown above.75 N. L. R.B., No. 9.70 NATIONAL DISTILLERS PRODUCTS CORPORATIONINTERMEDIATE REPORT71Mr. Gustaf B. Ettchson, for the Board.Mr. Morits A. Edelman,byMr. Samuel B. IVasseiman,of New York, N. Y., andMr Fred E Gerber,of Peoria, Ill., for the respondent.STATEMENT OF THE CASEUpon a second amended charge filed on October 29, 1945, by Distillery Rectify-ing and Wine Workers International Union of America, Local 15, herein calledthe Union, the National Labor Relations Boaid, herein called the Board, by itsRegional Director for the Thirteenth Region (Chicago, Illinois), issued a com-plaint dated September 4, 1946, against National Distillery Products Corporation,herein called the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1), (3) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat 449, herein called the ActWith respect to the unfair labor practices the complaint alleged in substancethat the respondent (1) on or about February 11, 1944, and at all times there-after, failed and refused to bargain collectively with the Union although sincethat date it has been the exclusive representative of a majority of the employeeswithin an appropriate unit; (2) on various dates from May through July 1945,discharged Emmett White, Frederick Lemihart, George Greenwald, and WilliamSummers, and at all times subsequent failed and refused to reinstate any ofthem, because of their membership in and activity on behalf of the Union ; and(3) from on or about February 11, 1944, has urged and warned its employees frombecoming or remaining members of the Union, and has kept under surveillancetheir union activities and meeting placesPursuant to notice, a hearing was held fiorn September 30 to October 3,1946, at Peoria, Illinois, before Horace A Ruckel, the undersigned Trial Examinerduly appointed by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and the Union by an organizer. Counsel for the Boardand for the respondent participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues, was afforded all partiesOn October 2, 1946, the respondent filed an answer admitting some of theallegations in the complaint but denying that it had engaged in any unfairlabor practices'At the conclusion of the hearing the undersigned granted a motion by counselfor the Board to confoim the pleadings to the proof in formal matters, and re-served ruling on a motion by counsel for the respondent to dismiss the complaintThe motion is disposed of by the recommendations hereinafter made. Counsel'At the opening of the hearing on September 30, the respondent was represented onlyby its plant manager, Fred Geiber, who stated that the respondent's counsel was notpresent owing to a misunderstanding as to a continuance of the hearingOn this repre-sentation the Trial Examiner, without objection, continued the hearing until the followingdayOn that day, respondent's counsel was permitted to state orally on the record theiespondent'sdefense to the complaint,and was given until the following day to file itswi itten answerThe answer was duly filed on October 2The Trial Examiner deniedamotion by Board's counsel for a judgment by default under the provisions of Section203 16 of the Board'sRules and Regulations Series 4,because of the failure to file the:uiswei within 10 days from the service of the complaint. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the parties were advised that they might argue orally before the Trial Ex-aminer, and might file briefs and proposed findings of fact and conclusions oflaw with him by October 17. Subsequently, the time within which to file was ex-tended to October 24Counsel for the respondent has filed a brief together withproposed findings of fact and conclusions of law.'Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACTI.THEBUSINESSOF THERESPONDENTThe respondent is now, and has been at all times material herein, a corpora-tion operating and maintaining several plants in the United States includinga plant at Peoria, Illinois, where it now is, and at all times material herein hasbeen engaged in the manufacture and sale of whiskey and alcohol. The respond-ent annually has caused large quantities of raw materials consisting principallyof grains and sugar to the value of more than $500,000, to be purchased and trans-ported in interstate commerce from and through states of the United States otherthan the State of Illinois to its plant at Peoria.Respondent has annually causedto be produced at its Peoria plant, and sold and transported in commerce to andthrough States of the United States other than the State of Illinois, manufacturedproducts having a value of more than $500,000. The respondent admits that it isengaged in interstate commerce within the meaning of the Act.II. THELABOR ORGANIZATION INVOLVEDDistillery Rectifying and Wine Workers International Union of America, Local15, is a labor organization admitting to membership employees of the respondent.It is affiliated with the American Federation of Labor.III. THE ALLEGED UNFAIR LABOR PRACTICESA. ThedischargesDuring the early part of January 194:x, 17 of the guards then employed signeda petition directed to the respondent, as follows:We the undersigned Plant Guards are asking wages equivalent to CatepillarTractor Co., Commercial Solvents and Hiram Walkers.This petition was laid on the desk of Fred Gerber, the respondent's plantmanager, and there the matter rested a The following spring the Union beganorganizing the guards, and on July 19, Robert Snider, the Union's business agent,demanded recognition Of the Union as bargaining representative for the guards2The Trial Examiner rules as follows on the respondent's proposed findings of fact andconclusions of lawPioposed findings of fact Nos. 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 13, 14, 15.16, 17, and 1S are accepted , No 9 is denied , No. 12 is accepted except the proposedfinding that guards monitored employees, in which respect it is deniedProposed con-clusions of law Nos. 1, 2, 4, 5, 6, 7, 8, and 9 are accepted; No. 3 is denied.3Emmett white.a guard whose subsequent discharge is heieinafter discussed,requestedJay Bentley, the respondent's chief of guards, to piesent this petition to managementBentley refused to do sowhite testified, and Bentley denied, that Bentley on this occasionwarned white to have nothing to do with unions. The undeisigned credits Bentley sdenialAlthough counsel for the Board laid considerable stress on the drafting of this petition.its only appaient probative value is to show that piror to their organization by the Unionthe guaids were dissatisfied with their wagesIt is not contended that any failure to,grant the petition constituted a refusal to bargain collectively. NATIONALDISTILLERS PRODUCTS CORPORATION73and was told that the matter would have to be referred to the respondent's NewYork officeGerber testified credibly, and there is no evidence to the contrary,that he first learned on this occasion that the guards were being organized bythe UnionThe lack of any knowledge by the respondent prior to this date thatthe guards were being organized by the Union, and the absence in the record ofany showing of interference, restraint, or coercion by the respondent,' directedagainst the Union, must be borne in mind when considering the discharges ofUmmett White, Frederick Leonhart, George Greenwald, and William Summers,the employees named in the complaint.Emmett White:White was first employed by the respondent in September1944.He joined the Union on May 10, 1945, the first of the guards to do so.White testified that on one occasion he stated to Truman Sinor, one of the respond-ent s three assistant chief guards, that he had signed an application card in theUnionSinor denied this and the undersigned credits his denial.There is no-other evidence in the record which would tend to show that the respondentknew of White's activity on behalf of the UnionWhite testified that on May 25, the night of his discharge, Jay Bentley, the re-spondent's chief of guards, carne up to him while he was standing in front of anemergency clock, reprimanded him for not handling it in the proper manner, anddischarged him.The manner of handling an emergency clock, according toBentley's testimony, which the undersigned finds to be in accord with the facts,is not to punch it as other clocks are punched, but only to simulate punching bycovering it with one hand and going through the motions of inserting a key.'White admitted, in substance, that as a rule he only stood in front of emergencyclocks, but claimed that he had been told by Bentley's predecessor that this wassufficient.Whatever White's instructions may have been at one time, the under-signed finds that White knew that Bentley required a more realistic imitationof clock punching, and that his performance on May 25 fell short of the re-quirement.Gerber testified that in November 1943, when the respondent purchased thePeoria plant from the Century Distilling Company, the respondent replaced thesystem of stationary watchmen employed by that company with a guard system,and required the guards to make the rounds of the plant while on duty. Thefurther testimony of Gerber, and in this he is supported by Bentley and, in part,by witnesses for the Board, is to the effect that when Bentley was hired in No-vember 1944, he was given instructions to, and did, improve the personnel of theforce and in general tighten the discipline.Three assistant guard chiefs wereappointed at this time and wages of the guards raised.White had not workedfor the Century Company.Most of the respondent's guards had clone so, how-ever, and there was general agreement in their testimony that Bentley was morestrict than his predecessor so far as guard discipline was concerned."The only evidence of interference, restraint and coercion in the record is the testimonyof several witnesses that one or more of the assistant chief guards declared that the Unionwould not get anywhere in organizing the guards, and that Bentley, chief of the guards,won't do you any good " This was prior to the organization of the guards and apparentlyreferred to the Union's representation of the production employees5The emergency clocks aie connected with police headquarters and actual punching ofsuch clocks brings the police to the plantRealizing that any intruder who waylaid aguard would see to it that clocks on his round were punched so that suspicion might notbe aroused,the emergency clocks are set up as traps. If a guard, under duress,punchesa clock,the alarm is soundedA guard in the ordinary course of his rounds is supposedmerely to go through the motions of punching these clocks. The motions must be realistic,however,or it would become apparent to an observer that the emergency clocks differfrom other clocks 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to White, Bentley,in additionto testifying concerning his failureto simulatepunching an emergencyclock on the evening of his discharge, testi-fied to a previous incident, which Whitein substanceadmitted, when Whitehad been found asleep on duty. Bentley also testified that White had misseda number of clocks during the time he had been employed, and was generallycareless in the performanceof his duties.White admitted missing a numberof clocks but contended that he had not been more neglectful in this respect thanthe average guard.J7iiederiehLeonhmt:Leonhart came to work for the Century Company inOctober 1942, and continued on as a guard tinder the respondentHe signed anapplication card in the Union on June 19, 1945.He admitted that he had notbeen active in the Union, and had not discussed it or his membership in it withany supervisory employees with the exception of one occasion when he askedSinor, one of the assistant chief guards, if he was in favor of organizing theguards into the Union and Sinor had replied simply that he was not.On May 25, 1945, when Bentley had watched White, lie checked up on Leonhartand reported the substance of his observations in writing to Gerber.Accordingto Bentley's testimony, he opened the door to the reconditioning plant on Leon-hart's tour of duty to see what Leonhart's procedure would beBentley'scredible testimony was that Leonhart did not check the door, and it remainedopen.Leonhart testified that previously that evening he had inspected the doorand found it locked, and gave it as his opinion that there was no use checkingit again.Bentley's further testimony was to the effect that on April 5 Leonhartlost his key to the bottling house and, instead of going to the guard station fora duplicate key so that he might pull the clocks in the bottling house, he passedthe bottling house up.Leonhart admitted the substance of this accusation, buttestified that when he discovered that his key was missing he called the ADToffice to report why the clocks in the bottling house were not pulled.He didnot explainwhy hedid not get the duplicate key from the guard house.Bentleyalso testified that Leonhart has missed more than the usual number of clocksduring his period of employment by the respondent, and that he was in generalinactive and unwilling to move about because of his weight.° Bentley had pre-viously, on May 26, checked on Leonhart's performance of his duties and madea written report to Gerber that Leonhart had been negligent, and that he wasslow and superficial in his work.Bentley testified that Leonhart was not dis-charged at this time because he had no one to take his place.George Greenwald:Greenwald worked for the Century Company approximately10 years before it was purchased by the respondentHe joined the Union onMay 23, 1945, but did not become active in its affairs.There is nothing in therecord to indicate that the respondent knew of his membership.Greenwald was called to the office of Sturgis, personnelmanager, onJuly 17,1045, and told that he was discharged because he had been drinking on the jobin violation of a company rule, and had missed too many clocks. Greenwaldadmitted while testifying that he frequently drank on the job, but stated thathe did not do so more than other guards.'Bentley testified that he recommendedto Gerber on July 17 that Greenwald be discharged, largely on thebasis of hisobservation the preceding night during Greenwald's tour of duty. Bentleytestified, and his written report to Gerber stated, that on that night Greenwaldwas 10 minutes late starting his rounds and missed a clock.According to Bentleythis was merely the culmination of a long series of complaints as to Greenwald,°Leonhart testified that he weighed approximately 275 pounds° There is no other substantial testimony in the record to show whether or not drinkingon the job was customary. NATIONAL DISTILLERS PRODUCTS CORPORATION75some of which he had called to Greenwald's attentionThese consisted of missingclocks, taking short cuts when making the rounds, arguing and quarreling withother guards, and being inattentive in checking the badges of production employeeswhen entering the plant.Greenwald admitted, in effect, that on one occasionwhen Bentley complained to him he replied that if the respondent could get betterguards than those already employed, "Why the hell (don't) they trot them in?"Bentley testified that at the time of Greenwald's discharge he had a better man,and decided to let Greenwald go.William Summers:Summers worked for the Century Company a short whilebefore it was taken over by the respondent.He joined the Union on June 18,1945, and solicited the membership applications of several other guards.Hetestified that he never talked to any supervisory employee concerning the Unionor his membership in it with the exception of one occasion when, during thecourse of a conversation with Sinor, an assistant chief guard, the latter expressedhis opinion that if the guards were organized in a unit by themselves it wouldbe advantageous, but that he did not think that organization in the same unitwith production employees was advisable. Summers' own membership in theUnion was not mentioned during this conversation.On July 26, Sturgis, the respondent's personnel manager, told Summers thathe was discharged, giving as the reason that Summers had missed several clocks,and had left his post the previous night before being relieved.When Sturgisasked Summers if he cared to discuss the matter with Bentley, Summers refusedthe offer and left the plant.Summers denied while testifying that he had left his post on any occasion be-fore his relief arrived.Although he stated that he was relieved on the night inquestion by another guard, lie could not recall who it was. Summers admittedthat 3 or 4 weeks before he was discharged Bentley had warned him that hehad missed several clocks, and that he had admitted that this was perhaps true,an admission which he repeated while testifyingOn that occasion, accordingto Summers, Bentley became angry and stated emphatically that the missing ofclocks had to stop.A week or two before his discharge Summers, again ac-cording to his own admission, was warned by one of the assistant chief guardsthat he had not inspected the garage at the reconditioning plant, a requirementof long standing.Bentley testified that at the same time when he observed Leon-hart's tour of duty on the night of July 5, he observed that of Summers and foundit unsatisfactory.He made a written report to Gerber the following day, com-plaining as to Summers.Bentley testified further, that since February 1946,Summers had missed three clocksGeorge Hibbard, another of the assistant chief guards, testified that one nightseveral weeks before Summers' discharge he had phoned Summers to go downto a railroad gate to let a switch engine into the plant, but that Summers de-layed so long in getting there that the engine went away. Summers' testimonywas to the effect that upon receiving the call he immediately went down to thegate but missed the engine because he had not been given enough notice.Hib-bard also testified that on several occasions he told Summers to move around theplant more and not to stay in one place. Joseph Finley, the other assistant chiefguard, testified credibly that on at least one occasion he warned Summers thathe was careless in checking the badges of production employees at the maingate.Conclusions as to the dischargesAs has been found above, Gerber, the respondent's plant manager, first ac-quired knowledge that certain of the guards had joined the Union when, on July19, Snider asked for recognition of the Union as representative of the guards. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no evidence that Sturgis,Bentley, or anyother supervisory employeeacquired earlier knowledge.White,Leonhart,and Greenwald had been dis-charged priorto July19Summers,alone of the four, was discharged thereafter.It does not appear from the record that the respondent,either on July 19 or atany later time, acquired knowledge as to which guards joined the Union andwhich did not.The absence of any substantial evidence that the respondentknew which of the guards named in the complaint were members of the Union, °coupledwith the absence of any substantialevidenceof statements or activitieshostile to the Union, aside from admitted statements to Snider on July 19, andsubsequently,that the Union was not the proper representative of the guards,leads the undersigned to conclude,and he finds,thatWhite,Leonhart,Green-wald, and Summers were discharged for the reasons assigned by the respondent,and not because of their membership in oractivityon behalf of the Union.B. The alleged refusal to bargain1.The appropriate unitThe complaint alleges that all guards and watchmen, except supervisory em-ployees, employed at the respondent's Peoria plant, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.The respondent employs no watchmen as distinguished from guards, and thereis nosubstantial conflict in the evidence as to the duties of the latter.Althoughformerly militarized, the guards have been de-militarized.They are uniformedand armed, but, so far as the record reveals, are not deputized, perform nomonitorial duties,' and possess no authority to make changes in the status of theproduction or maintenance employees, who are represented by the Union.TheUnion has organized a number of guards into Local 15 and they attend unionmeetings along with, and on the same basis, as production and maintenanceemployees.The Union has had for several years a contract with the respondentwhich specifically excludes guards.The Board has held that guards of a status similar to the respondent's guardsmay constitute a unit appropriate for the purposes of collectivebargaining,despite their specific exclusion from an existing contract covering production andmaintenance employees, since mere exclusion from coverage of a contract isnot a waiver of the contracting union's right to represent such employees'It is found that the above-described employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.2Representation by the Union of a majority in the appropriate unitAt all relevant times during the year 1945 the respondent employed 18 guards,in addition to a chief guard and three assistant chief guards.By June 17, 1945, the Union had obtained the membership applications of 10of the 18 guards within the unit found above to be appropriateTwo furtherapplications were obtained thereafter, one on June 20 and one on June 23.How-ever, as has been found, one of these employees, Emmett White, was discharged onMay 26, 1945.Two others, Frederick Leonhart and George Greenwald, weredischarged on July 7 and 16, respectively.A fourth, William Summers, was,The respondent's brief refers to the monitorial duties of the guards.An examinationof the record reveals,however,that while guards report infractions of rules by productionand othei employees, they do not themselves admonish such employees'SeeFlorence Stove Company,67 N L R B. 146 ;Bethlehem Supply Company,63N. L. R B. 937;Goodyear Fabric Corporation,63 N. L R B 495. NATIONAL DISTILLERS PRODUCTS CORPORATION77discharged on July 26A fifth,William Holtzman, resigned on July 10.Otherguards were hired to take the place of these guards. There is no evidence thatthe new guards became members of the Union.On July 19, Snider first demanded recognition of the Union as bargainingrepresentative for the guards.As has been related previously, the respondenton this and subsequent occasions stated that it would not recognize the Unionas such representative.The undersigned is not called upon to find whether therespondent's declaration would, in other circumstances, have constituted a refusalto bargain.By reason of the lawful discharges of White, Leonhart, and Green-wald, and the resignation of Holtzman, the number of those employees who haddesignated the Union as their bargaining representative had been, by July 19,reduced from 12 to S. The respondent was thus under no obligation to bargainwith the Union inasmuch as it did not on July 19, or later, represent a majorityof the employees within the appropriate unitUpon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS or LAw1.Distillery Rectifying and Wine Workers International Union of America,Local 15, affiliated with the American Federation of Labor, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.The respondent is engaged in commerce within the meaning of Section2 (6) and (7) of the Act.3.The respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (1), (3), and (5) of the Act.RECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the complaintagainst the respondent, National Distillery Products Corporation, Peoria, Illinois,be dismissed.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25,D.C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report. Im-mediately upon the filing of such statement of exceptions and/or briefs, the partyor counsel for the Board filing the same shall serve a copy thereof upon each ofthe other parties and shall file a copy with the Regional DirectorProof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 65.As further provided in said Section 203 39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.IIORACE A. RuciEL,Ti ial Examiner.Dated November15, 1946.